        Case 3:15-cv-01637-JAM Document 364 Filed 11/05/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT


 DAVERLYNN KINKEAD, SHIRLEY                  )
 CAILLO, and CLAUDE MATHIEU, Individually )
 and on behalf of others similarly situated, )
                                             )
                      Plaintiffs,            )                  Case No.: 3:15-cv-01637 (JAM)
 vs.                                         )
                                             )
 HUMANA, INC., HUMANA AT HOME,               )
 INC., and SENIORBRIDGE FAMILY               )
 COMPANIES (CT), INC.                        )
                                             )
                      Defendants.            )



         NOTICE OF JOINT MOTION FOR ORDER REGARDING A SECOND
          SUPPLEMENTAL FLSA NOTICE AND RULE 23 CLASS NOTICE

       The parties, through their undersigned counsel, jointly move this Court to enter an order

regarding a second supplemental Opt-In Notice and Rule 23 Class Notice based on the parties’

submissions and enclosed stipulation.


Dated: November 5, 2019                     Respectfully Submitted,

                                            /s/ Michael J.D. Sweeney

                                            Michael J.D. Sweeney, Esq.
                                            GETMAN, SWEENEY & DUNN, PLLC
                                            260 Fair Street Kingston, NY 12401
                                            Telephone: (845) 255-9370
                                            Facsimile: (845) 255-8649
                                            Email: dgetman@getmansweeney.com
                                            Email: msweeney@getmansweeney.com

                                            Counsel for Plaintiff
Case 3:15-cv-01637-JAM Document 364 Filed 11/05/19 Page 2 of 2



                            and

                            /s/ David R. Golder

                            David R. Golder (ct 27941)
                            golderd@jacksonlewis.com
                            Noel Tripp (pro hac vice)
                            trippn@jacksonlewis.com
                            JACKSON LEWIS P.C.
                            90 State House Square, 8th Floor
                            Hartford, Connecticut 06103
                            Telephone: (860) 522-0404
                            Facsimile: (860) 247-1330

                            Counsel for Defendants
